DETAILED ACTION
This Office Action is in response to the Amendment filed on 07/26/2022. 
In the instant Amendment, claims 1-6 and 13-27 have been examined and are pending. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment/Argument
Applicant’s amendment and argument regarding claims 1 are persuasive. The claims 1-6 and 13-27 are allowable.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/26/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-6 and 13-27 are allowable.
In light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records Zhou et al. (“Efficient Bitstream Switching of H.264 Coded Video”), Doser et al. (U.S. 2010/0046622).
Regarding claims 1 and 17, the prior arts of record, taken individually or in combination fail to explicitly teach or render obvious within the context of the respective independent claims the feature of while inter-layer prediction is enabled, reconstructing a second layer reference picture from a first layer reference picture of a decoder picture buffer of a scalable multi-layered stream and from data decoded from a second layer of the scalable multi-layered stream and storing the reconstructed second layer reference picture in the decoder picture buffer, wherein the reconstructed second layer reference picture is indicated as not to be displayer; decoding a flag indicating that a subsequently decoded picture of the second layer is not using any inter-layer prediction, wherein inter-layer prediction is disabled after decoding the flag; and reconstructing a picture block of the subsequently decoded picture at least from the reconstructed second layer reference picture as cited in claims  1 and 17.

Regarding claims 4 and 21, the prior arts of record, taken individually or in combination fail to explicitly teach or render obvious within the context of the respective independent claims the feature of while inter-layer prediction is enabled, encoding in a second layer of a multi- layered stream a second layer reference picture of a decoder picture buffer from a first layer reference picture of the decoder picture buffer of the scalable multi-layered stream, wherein the second layer reference picture is indicated as not to be displayed; encoding a flag indicating that a subsequently encoded picture of the second layer is not using any inter-layer prediction, wherein inter-layer prediction is disabled after decoding the flag; and encoding a picture block of the subsequently encoded picture at least from the second layer reference picture as cited in claims 4 and 21.

Claims 2-3, 5-6, 13-16, 18-20 and 22-27 are allowed because they depend on allowed parent claims, respectively, as set forth above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN V NGUYEN whose telephone number is (571)270-0626.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN V NGUYEN/Primary Examiner, Art Unit 2486